 354DECISIONS ' OF NATIONAL -LABOR - RELATIONS BOARD'2.The Union is a labor-organization within the meaning of Section 2 (5) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of theemployees listed above in "The remedy" section, Respondent has engaged andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.-6.Respondent has not engaged in the unfair labor practice, as alleged in thecomplaint, of discriminatorily demoting and reducing the earnings of A. L.Smith..[Recommended Order omitted from publication in this volume.]KENNEDY BROADCASTING CO.;1CHARLES E. SALIK;DON LEE BROAD-CASTING SYSTEM SAN DIEGO BROADCASTING CO.; STUDEBAKER BROAD-CASTINGCo.andNATIONAL ASSOCIATION OF BROADCAST ENGINEERSAND TECHNICIANS, CIO, PETITIONER.CasesNos.01-RC-1927,21-RC-1928, 21-RC-1933, 21-RC-1934, and 21-RC-1935. Sep-tember 24,1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Arthur Hailey,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel ,[Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.3-IThe name of the Employer, formerly Jack Gross Broadcasting Co , Inc.,appears asamended at the hearing.2The hearing officer referred to the Board the Petitioner's motion made at the end ofthe hearing to set aside the order of consolidation on the ground that it would delay theselection of a bargaining representative in those cases having no issues.Setting asidethe order of consolidation at the end of the hearing would have resultedin no materialexpedition in the handling of these cases.Accordingly, the motion is hereby denied.2 Each of the Employers herein operates a radio station at San Diego, California.TheKennedy Broadcasting Co., the Employer in Case No. 21-RC-1927, also operates a tele-vision station located at San Diego.,96 NLRB No. 51. KENNEDY BROADCASTING CO.355.2.The labor organizations involved claim to representcertain em-ployees of the Employers.43.The only dispute over the existence of a question affecting com-merce concerning the representation of employeesarises inCase No.21-RC-1933, involving Don Lee Broadcasting System, herein calledLee.In that case, the Intervenor urges as a bar to an election a con-tract between itself and Lee executed on July 1, 1948, covering em-ployees at four of Lee's stations including those at its San Diegostation, the only Lee station involved herein.The contractwas exe-cuted by the Intervenor "for and in behalf of" Locals 45, 202, 413,and 569; each of these locals represented the employees at one of thefourstations,with Local 569 representing those at theSan Diegostation.The contract was effective for 1 year, and from year to year there-after in absenceof written notice of a desire to change or terminategiven by either party at least 60 days before June 30 of any year.By letter dated April 26, 1951-before the contract automatic renewaldate, the Intervenor, in accordance with the provisions of the con-tract, notified Lee of its desire to change the contract with respectto the wages of the San Diego station employees.On or about thesame day, the Petitioner notified Lee of its claim to represent theseemployees.On May 1, 1951-after the automatic renewal date, butless than 10 days after the claim of representation-the petitioner filedits petition herein.The Intervenor contends that the petition was untimelybecause itwas filed after the contract's automatic renewal date.This conten-tion lacks merit. It is well established that where, as here, a claim ofrepresentation is made before the automatic renewal date and is fol-lowed within 10 days thereafter by the filing of a valid petition,,'the contract is removed as a bar to an election.6This contract barprinciple is applicable in this instance even though the contract inquestion covers employees other than those at the San Diego stationinasmuch as it is undisputed that the San Diego station employeesconstitute an appropriate unit.Moreover, the record discloses that subsequent. to the execution ofthe contract, the parties utilized the contract's reopening provision to4At the hearing,International Brotherhood of ElectricalWorkers, AFL,herein calledthe Intervenor,intervened on behalfof its Local569 in all cases exceptCase No. 21-RC-1935, involving Studebaker Broadcasting Co. Intervention was permitted on the basis ofa showing of interest in each instance.6Here, although the Petitioner later amended Its petition,the purpose of the amendmentwas merely to reflect a change in the Petitioner's affiliation.The 10-day period is thereforeproperly computed from the filing date of the original petition.Pacific Coast Associationof Pulp and Paper Manufacturers,94 NLRB 1516;The Medart Company,95 NLRB No. 153.6United States Time Corporation,b6 NLRB 724;cfBrink's Inc.,89 NLRB 1241. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropose and carry out negotiations on an individual station basis.Hence, in view of this practice; the Intervenor's notice of April 26,1951, to reopen the contract would itself suffice to remove the contractas a bar to a present determination of representatives in Case No.21-RC-1933.7Questions affecting commerce exist concerning the representation ofemployees of the Employers within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate units :Case No. 21-RC-1927'In accordance with the stipulation of the parties, we find that allengineering, technical, and production employees employed in the op-eration of the Kennedy Broadcasting.Co. Radio Station, KFMB, andTelevision Station, KFMB-TV, San Diego, California, excluding di-rectors, producers, writers, announcers, talent, watchmen, guards, pro-fessional employees, and supervisors as defined in the Act, constitutean appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.Case No. 21-RC-1928Although the parties agree as to the description of the unit, theydisagree with regard to the status of the following individuals whomthe Employer, over the objections of the Petitioner, would "exclude assupervisors.Thechief engineeris a member of the Employer's executive staff.In this respect, the Employer testified that his engineering departmentis different from those of other San Diego stations.The chief engi-neer directs the hiring and firing of all engineering personnel.Ac-cordingly, we find that the chief engineer is a supervisor within themeaning of the Act, and we shall, therefore, exclude him from theunit.Thetransmitter supervisoris incharge of five employees at thetransmitter.Although he is included in the current contract unit,the uncontradicted testimony of the Employer shows that the trans-mitter supervisor effectively'recommends the hiring, discharge, pro-motion, and discipline of these five employees.On the basis of the°J.P. O'Neil Lumber Company,94 NLRB 1299;Castle Dome Copper Company,80NLRB1;International Harvester Company,88 NLRB 83;Worthy Paper CompanyAsso-ciation,80 NLRB 19. KENNEDY BROADCASTING CO.357foregoing, we find that the transmitter supervisor is a supervisor within the meaning of the Act, and we shall, therefore, exclude him fromthe unit.We find, in accordance with the agreement of the parties, that allengineers and technicians at the Charles E. Salik Radio Station,KCBQ, San Diego, California, excluding watchmen, guards, profes-sional employees, and supervisors as defined in the Act, constitute anappropriate unit for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.Case No. 21-RC-1933In accordance with the stipulation of the parties, we find that allengineers and technicians, including the vacation relief men at theDon Lee Broadcasting System Radio Station, KBG, San Diego, Cali-fornia, excluding watchmen, guards, professional employees, and su-pervisors as defined in the Act, constitute an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.Case No. 21-RC-1934In accordance with the stipulation of the parties, we find that allengineers and technicians, including the chief engineer at the SanDiego Broadcasting Co. Radio Station, KSDO, San Diego, California,excluding watchmen, guards, professional employees, and supervisorsas defined in the Act, constitute an appropriate unit for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.Case No. 21-RC-1935In accordance with the stipulation of the parties, we find that allengineers and technicians at the Studebaker Broadcasting Co. RadioStation, KSON, San Diego, California, excluding watchmen, guards,professional employees, and supervisors as defined in the Act, consti-tute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Elections omitted from publication in thisvolume.]974176-52-vol 96-24